           Case 1:18-cv-11617-PKC Document 81 Filed 09/14/20 Page 1 of 6




September 14, 2020

VIA ECF
The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

        Re:      Zornoza v. TerraForm Global, Inc., et al.,
                 Case No. 18-cv-11617 (PKC) [rel. 16-md-2742 (PKC)]

Your Honor:

       The parties submit this joint letter setting forth their respective positions pursuant to the
Court’s September 3, 2020 Order in advance of the Initial Pretrial Conference scheduled for
September 21, 2020 at 12:00 p.m.

        The Complaint in this action was filed on August 16, 2018, in the United States District
Court for the District of Maryland. (Dkt. No. 1) Following transfer of this action to MDL No.
2742 (Dkt. No. 15), Defendants filed motions to dismiss on March 15, 2019, (Dkt. Nos. 50 &
52). With the exception of the MDL discovery that the parties agreed to share pursuant to the
stipulation and order entered by this Court on February 26, 2019 (Dkt. No. 47), 1 discovery was
stayed pending resolution of the motions to dismiss. (Dkt. No. 46) On December 9, 2019, the
Court issued an Opinion and Order denying in part and granting in part the motions to dismiss.
(Dkt. No. 63)

                                        I.       Description of the Case

    A. Plaintiff’s Position

         This case arises from the retaliatory termination of Plaintiff Carlos Domenech Zornoza
(“Plaintiff” or “Mr. Domenech”) by Defendants TerraForm Global Inc. (“Global”), TerraForm
Power, Inc. (“TERP”), Ahmad Chatila (“Chatila”), and Brian Wuebbels (“Wuebbels”) in
November 2015 from his positions with Global, TERP (collectively the “YieldCos”) and
SunEdison, Inc. (“SunEdison” and, together with the YieldCos, the “Companies”). Mr. Domenech
is the former President, Chief Executive Officer (“CEO”) and a director of Defendants Global and
TERP, and the former Executive Vice President of SunEdison, which owned a controlling stake
in each of the YieldCos. (Compl. ¶ 5.) Mr. Domenech’s Complaint asserts a claim under the
whistleblower protection provisions of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A,


1
  The parties stipulated that Defendants would produce to Mr. Domenech all fact discovery completed in the class
action Horowitz v. SunEdison, Inc., 16-cv-07917-PKC, including all documents produced, written discovery
requests and responses, and deposition transcripts. All Defendants have since complied with the stipulation and
produced to Plaintiff all of the fact discovery that was taken in Horowitz.
           Case 1:18-cv-11617-PKC Document 81 Filed 09/14/20 Page 2 of 6

Hon. P. Kevin Castel
September 14, 2020
Page 2

against the YieldCos and Messrs. Chatila and Wuebbels, who terminated his employment at the
YieldCos.

        Defendants terminated Mr. Domenech shortly after he raised significant concerns about
financial reporting and disclosure improprieties. This was only months after Mr. Domenech was
asked to lead Global’s initial public offering, based on his prior success with TERP’s IPO.
Specifically, in the fall of 2015, as SunEdison rapidly descended into a liquidity crisis that
ultimately led to its bankruptcy, Defendants Chatila and Wuebbels – the CEO and Chief Financial
Officer of SunEdison, respectively – falsely reported SunEdison’s actual and projected cash
holdings internally to SunEdison’s Board and to the investing public. (Id. ¶¶ 2, 56-59.)
Additionally, Defendants Chatila and Wuebbels proposed a series of self-dealing transactions
between SunEdison and the YieldCos structured to siphon hundreds of millions of dollars from
the YieldCos into SunEdison’s coffers to the severe detriment of the YieldCos’ public
shareholders.

        From mid-September 2015 until his termination, Mr. Domenech repeatedly raised concerns
to SunEdison’s directors and senior management about Defendants Chatila’s and Wuebbels’
misconduct, including demanding that the SunEdison Board of Directors authorize an independent
liquidity investigation. (Id. ¶¶ 3, 53, 58, 60-64, 71-72, 78, 82-86.) Then, on Friday, November 20,
2015 – as part of a purge labeled in the financial press as the “Friday Night Massacre” – the
Defendants retaliated against Mr. Domenech by terminating him, without notice or cause from all
positions with the Companies, because of Mr. Domenech’s protected whistleblowing activity. (Id.
¶¶ 5, 104.) Defendants accomplished the Friday Night Massacre through a series of maneuvers
designed to permit SunEdison to improperly pull cash immediately out of Global and TERP—
transactions which Mr. Domenech had objected to. Mr. Domenech was terminated from his
positions with Global, TERP, and SunEdison as punishment for Mr. Domenech raising concerns
about the accuracy of SunEdison’s internal and external financial reporting. (Id. ¶¶ 104-113.)

        Discovery in this case will show that (1) Mr. Domenech engaged in protected activity by
reporting his concerns; (2) Defendants knew or suspected that he engaged in the protected activity;
(3) Mr. Domenech suffered an adverse employment action by his termination; and (4) the
circumstances were sufficient to suggest that the protected activity was a contributing factor in the
adverse action. See Welch v. Chao, 536 F.3d 269, 275 (4th Cir. 2008); 18 U.S.C. § 1514A.

    B. Defendants’ Position

         Mr. Domenech is a former SunEdison executive whose employment ended in November
2015 due to his refusal to work collaboratively with other members of the management team. In
August 2018, Mr. Domenech filed this lawsuit, claiming (incorrectly) that he was terminated in
retaliation for raising concerns to SunEdison’s Board about the company’s liquidity and financial
reporting in violation of Section 806 of the Sarbanes-Oxley Act of 2002, 18. U.S.C. § 1514A
(“Section 1514A”). 2 Defendants moved to dismiss the Complaint on March 15, 2019.
2
 Mr. Domenech had previously filed a lawsuit in February 2017 with a virtually identical claim under the Dodd
Frank Wall Street Reform and Consumer Protection Act, 15 U.S.C. § 78u-6 (“Dodd-Frank”), which he subsequently
dismissed after the Supreme Court held in Digital Realty Trust, Inc. v. Somers, Case No. 16-1276, that the anti-
           Case 1:18-cv-11617-PKC Document 81 Filed 09/14/20 Page 3 of 6

Hon. P. Kevin Castel
September 14, 2020
Page 3


         On December 9, 2019, the Court issued an Opinion and Order (Dkt. No. 63) resolving
Defendants’ motions to dismiss. The Court granted the motion in full as to two of the defendants
(Messrs. Blackmore and Hernandez), holding that Section 1514A does not provide for director
liability. The Court also dismissed Mr. Domenech’s claims for breach of the implied covenant of
good faith and fair dealing against the YieldCos. The only surviving claim is brought under
Section 1514A against the YieldCos, Mr. Chatila, and Mr. Wuebbels, in Mr. Wuebbels’s capacity
as an officer of SunEdison.

        Mr. Domenech’s single remaining claim has no merit. As an initial matter, Mr.
Domenech’s Section 1514A claim arises from his alleged internal reporting about SunEdison’s
liquidity disclosures. But SunEdison was focused on liquidity issues long before Mr. Domenech
raised any concerns, and the company took seriously and investigated the concerns Mr. Domenech
and others raised in the fall of 2015. At no point did Mr. Domenech present any tangible evidence
supporting his complaints regarding SunEdison’s liquidity or his concern that SunEdison’s senior
management was not being completely forthcoming with the Board.

        In reality, discovery will establish that Mr. Domenech was fired due to his unsatisfactory
performance of critical aspects of his position and his attempts to supplant SunEdison’s executive
management for his own personal benefit. Among other things observed by management and
reported to the SunEdison Board, while SunEdison and the YieldCos were in the midst of
addressing challenging financial liquidity issues, Mr. Domenech actively worked to undermine the
senior leadership of the companies while at the same time ceasing his work selling SunEdison
projects to third parties, and hindering the timely assessment of transactions between SunEdison
and the YieldCos—two of his core responsibilities. The termination of Mr. Domenech’s
employment was an entirely legitimate decision based on an assessment of his performance, and
one that was deemed necessary to manage the business and avoid unwarranted risk.

        In sum, Mr. Domenech did not engage in protected activity within the meaning of Sarbanes
Oxley’s anti-retaliation provisions, and any supposed protected activity was not a contributing
factor in the decision to terminate his employment. Furthermore, given Mr. Domenech’s
misconduct and unsatisfactory performance, his employment would have been terminated
regardless of whether he engaged in the alleged protected activity.

        Defendants also expect to establish additional defenses to Mr. Domenech’s Section 1514A
claim. For example, certain Defendants are not proper targets of Mr. Domenech’s claim because
they were not his employer. Mr. Domenech also cannot demonstrate causation as to the YieldCos
because Mr. Domenech’s alleged damages (loss of salary, benefits, and stock) stemmed
exclusively from termination of his SunEdison employment, and not his removal as a YieldCo
officer and director. Mr. Domenech also cannot establish liability as to Mr. Wuebbels because
Mr. Wuebbels had no supervisory authority or control over Mr. Domenech’s employment at
SunEdison.

retaliation provision of Dodd Frank does not extend to an individual who has not reported a violation of the
securities laws to the Securities and Exchange Commission prior to the termination of his employment. See
583 U.S. __ (2018) (slip op. at 2, 12).
          Case 1:18-cv-11617-PKC Document 81 Filed 09/14/20 Page 4 of 6

Hon. P. Kevin Castel
September 14, 2020
Page 4


      The above statements are summary descriptions only, and are made without prejudice to
Defendants’ assertion of additional defenses as discovery proceeds

                                   II.     Contemplated Motions

   A. Plaintiff’s Position

      Plaintiff does not contemplate any motions at this time. Plaintiff reserves the right to make
motions, including discovery motions, should any issues arise which require the Court’s attention.

   B. Defendants’ Position

       Defendants expect to file a motion for summary judgment on the remaining Section 1514A
claim at the close of discovery. Defendants also anticipate filing certain pre-trial motions, e.g.,
motions in limine, but will reserve their positions on such motion practice until a later date.

                                  III.     Prospect for Settlement

   A. Plaintiff’s Position

        The parties have previously attempted to settle this case through private mediation.
Mediation was not successful, and Plaintiff does not believe that further alternative dispute
resolution will be productive at this time. Plaintiff proposes that the parties discuss further
mediation at the conclusion of fact discovery. Plaintiff understands that Defendants anticipate
making a settlement offer in the near term and Plaintiff will consider it in good faith upon receipt.

   B. Defendants’ Position

       Defendants intend to make a settlement proposal shortly to facilitate settlement
discussions before the parties incur significant discovery expense.


Respectfully submitted,

/s/ Michael J. Connolly
Michael J. Connolly (MC6871)
James L. Tuxbury (pro hac vice)
HINCKLEY, ALLEN & SNYDER LLP
28 State Street
Boston, MA 02109
Telephone: 617-345-9000
mconnolly@hinckleyallen.com
jtuxbury@hinckleyallen.com
         Case 1:18-cv-11617-PKC Document 81 Filed 09/14/20 Page 5 of 6

Hon. P. Kevin Castel
September 14, 2020
Page 5

Christopher V. Fenlon (CF6305)
HINCKLEY, ALLEN & SNYDER LLP
30 South Pearl Street
Albany, New York 12207
Telephone: 518-396-3100
cfenlon@hinckleyallen.com

Attorneys for Plaintiff Carlos Domenech Zornoza


 /s/ Timothy J. Perla (on consent)
 Timothy J. Perla
 Wilmer Cutler Pickering Hale and Dorr LLP
 60 State Street
 Boston, MA 02109
 Telephone: 617-526-6696
 timothy.perla@wilmerhale.com

 Michael G. Bongiorno
 Wilmer Cutler Pickering Hale and Dorr LLP
 7 World Trade Center
 250 Greenwich Street
 New York, New York 10007
 Tel: (212) 937-7518
 Fax: (212) 230-8888
 michael.bongiorno@wilmerhale.com

 Attorneys for TerraForm Global, Inc. and
 TerraForm Power, Inc.


/s/ Joel M. Cohen (on consent)
Joel M. Cohen
Gabrielle Levin
Darcy C. Harris
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Telephone: 212-351-3901
jcohen@gibsondunn.com
glevin@gibsondunn.com
dharris@gibsondunn.com

Attorneys for Ahmad Chatila
         Case 1:18-cv-11617-PKC Document 81 Filed 09/14/20 Page 6 of 6

Hon. P. Kevin Castel
September 14, 2020
Page 6


/s/ E. Martin Estrada (on consent)
E. Martin Estrada
Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, California 90071
Telephone: 213-683-9100
martin.estrada@mto.com

Attorney for Brian Wuebbels
